ICJ_074_TransborderArmedActions_NIC_HND_1988-12-20_JUD_01_PO_02_FR.txt. 109

OPINION INDIVIDUELLE DE M. ODA
[Traduction]

i. En examinant la compétence de la Cour internationale de Justice en
matiére contentieuse, je pars de la conviction que la juridiction de la Cour
doit reposer sur la libre volonté, clairement et catégoriquement exprimée,
d’Etats souverains de conférer à la Cour la compétence de régler le diffé-
rend qui les oppose. Dans la présente instance, la Cour a peut-être raison
de considérer que le texte de l’article XXXI du pacte de Bogota lui
confère une juridiction obligatoire, compte tenu en particulier du fait que
certains Etats, comme les Etats-Unis et El Salvador, l’ont également ainsi
interprété, que ce soit explicitement ou implicitement, lorsqu'ils ont ex-
posé leurs positions respectives à l’égard du pacte. J’ai donc voté en faveur
de la première partie de l’arrêt, mais je l’ai fait avec une certaine réticence.
Celle-ci tient aux doutes que j'ai au sujet des questions de savoir sile pacte
de Bogota ne peut pas être interprété différemment en raison du libellé
équivoque de cet instrument et si les Etats américains, en adoptant le
pacte de Bogotä en 1948, n’entendaient peut-être pas que celui-ci confère
une juridiction obligatoire à la Cour. Je pense que je me dois d’exprimer
les réserves suivantes.

I

2. La Cour fonde sa compétence dans la présente affaire uniquement
sur l’article XXXI du pacte de Bogota. Elle constate que

«l'engagement figurant à l’article XXXI du pacte est indépendant
des déclarations d’acceptation de la juridiction obligatoire effec-
tuées par application du paragraphe 2 de l’article 36 du Statut et re-
mises au Secrétaire général de l'Organisation des Nations Unies
conformément au paragraphe 4 de cet article » (arrêt, par. 41),

et que l’article XXXI, qui «comporte par lui-même reconnaissance de la
compétence de la Cour» (par. 32), « concerne les cas dans lesquels la Cour
peut être saisie directement» (par. 47). La Cour s’abstient de déclarer ex-
pressément que cette disposition déterminée fait partie de celles qui lui
confèrent une compétence aux termes du paragraphe 1 de l’article 36,
mais n’admet pas que l’article XXXT puisse être considéré comme une
déclaration d’acceptation de la juridiction obligatoire en vertu du para-
graphe 2 de l’article 36 du Statut.

A propos de l’article XXXII, la Cour déclare qu’il organise une voie
d’accés à la Cour distincte de celle de l’article XXXT (par. 47). Tout en
déclarant que l’article XXXII est une disposition qui «se réfère expressé-

44
ACTIONS ARMÉES (OP. IND. ODA) 110

ment à la compétence que la Cour tient du paragraphe 1 de l’article 36 du
Statut» (par. 45), elle estime que «les parties tiennent de ce texte, en
termes généraux, un droit de recourir à la Cour en cas de tentative infruc-
tueuse de conciliation» (ibid.) et que cette disposition concerne les cas
«dans lesquels les parties recourent préalablement à la conciliation»
(par. 47). La Cour conclut que «l’article XXXI et l’article XX XII organi-
sent deux voies distinctes permettant d’accéder à la Cour » (ibid.). En tout
état de cause, dans son arrêt, la Cour juge que l’article XXXII est sans
rapport avec la présente espèce.

3. Tant dans ses pièces écrites qu’au cours de la procédure orale le
Honduras a présenté une interprétation tout à fait contraire à celle donnée
par la Cour. On trouve également une interprétation analogue à celle du
Honduras, et qui diffère aussi de la position de la Cour, dans les publica-
tions officielles ou semi-officielles de l'Organisation des Etats américains.

Dans son rapport sur la neuvième conférence internationale des Etats
américains (Bogota), qui a été présenté au Conseil de l'Organisation des
Etats américains en novembre 1948, M. Alberto Lleras, secrétaire général
de l'Organisation des Etats américains a déclaré que:

«le traité envisage un système logique de moyens pacifiques, parmi
lesquels peuvent choisir les Etats; mais si son application n’était pas
suffisante et que l’étape de la conciliation ne réussissait pas, et qu’on
n’eût pas mis les parties d’accord à soumettre l’affaire à l'arbitrage,
n'importe laquelle de ces parties aurait le droit de recourir à la Cour
internationale de Justice, dont la juridiction serait obligatoirement
ouverte, conformément [au paragraphe 2 de] l’article 36 de son
Statut.

Les procédures ne sont pas échelonnées dans un ordre de préfé-
rence, et les parties peuvent recourir à celle qu’elles considèrent meil-
leure en chaque cas, sans être obligées de les épuiser toutes. Il peut
arriver, par exemple, qu'après la rupture des négociations elles
conviennent d’en appeler à l’arbitrage ou à la Cour internationale
de Justice, sans essayer de passer par l’étape de la conciliation ou
essayer les bons offices et la médiation. Dans toutes ces procédures,
on suppose qu'il y a accord des parties pour y recourir. Mais si la
tentative de conciliation échoue, parce qu'une des parties n’en a pas
voulu ou parce qu’on n’est pas arrivé à un accord quelconque sur
le cas soumis, la procédure judiciaire sera obligatoire, si une des
parties en appelle à la Cour internationale de Justice.» (Annales de
l'Organisation des Etats américains, vol. 1, n° 1, p. 50-51.)

M. F. V. Garcia-Amador, ancien directeur du département des affaires
juridiques de l'Organisation des Etats américains, a fait figurer ces pas-
sages dans son ouvrage annoté intitulé The Inter-American System, qui a
été publié en 1983 (vol. I, deuxième partie, p. 231).

Un autre ouvrage portant le même titre, The Inter-American System, a

45
ACTIONS ARMÉES (OP. IND. ODA) 111

été publié en 1966 par l’Inter-American Institute of International Legal
Studies, dont le secrétaire général était M. Garcia-Amador. Il contenait la
déclaration suivante:

«Le nouveau système établit un règlement judiciaire obligatoire
comme mode définitif de règlement des différends. Il convient
de faire observer surtout qu’en vertu de l’article XXXI les Hautes
Parties contractantes en ce qui concerne tout autre Etat américain
«déclarent reconnaître comme obligatoire de plein droit, et sans
convention spéciale tant que le présent traité restera en vigueur, la
juridiction de la Cour sur tous les différends d’ordre juridique
surgissant entre elles et ayant pour objet...» Cette phrase est suivie
des quatre catégories de différends énumérées au paragraphe 2 de
l’article 36 du Statut de la Cour internationale de Justice. En ce sens,
le pacte lui-même constitue une déclaration sans condition du type
de celle prévue à cet article.

Nonobstant ce qui précède, le caractère obligatoire du règlement
judiciaire dépend, pour être précis, du fait que la procédure de conci-
liation établie dans le pacte ou par une décision des parties n’a pas
abouti à une solution et, en outre, que lesdites parties n’ont pas
convenu d’une procédure d’arbitrage. Ce n’est que dans ces condi-
tions qu’une des parties peut exercer son droit de saisir la Cour et que
l’autre est, en conséquence, soumise à sa juridiction (art. XX XII). »
(P. 78-79.) [Traduction du Greffe.]

Il est frappant que ces interprétations du pacte de Bogota faites par des
personnes autorisées, interprétations qui sont en elles-mêmes quelque
peu confuses et ambigués, paraissent contraires à certains égards aux
conclusions de la Cour dans son arrêt. On peut se demander si les interpré-
tations énoncées dans les documents officiels ou semi-officiels de l’Orga-
nisation des Etats américains étaient mal fondées ou si une explication
raisonnable peut être trouvée pour les justifier.

4. Les doutes que je nourris au sujet de la question de savoir si l’attribu-
tion sans réserve de compétence à la Cour en vertu de l’article XXXI,
comme cela est indiqué dans l’arrêt, est effectivement bien fondée, tien-
nent également à deux autres considérations.

Premièrement, je suis parvenu à la conclusion que l'interprétation
donnée par la Cour des articles XXXI et XXXII du pacte de Bogota
semble beaucoup moins convaincante si l’on examine le sens attribué aux
termes du pacte de Bogota dans leur contexte, en particulier si l’on com-
pare le pacte 4 deux traités multilatéraux existants établis essentiellement
aux fins du règlement pacifique des différends et prévoyant expressément
la juridiction obligatoire de la Cour internationale de Justice: Pacte gé-
néral revisé pour le règlement pacifique des différends internationaux,
adopté par l’Assemblée générale des Nations Unies en 1949, et la conven-
tion européenne pour le règlement pacifique des différends, adoptée
à Strasbourg en 1957. J’examinerai les termes du pacte aux paragraphes 5
et 6 ci-après.

46
ACTIONS ARMÉES (OP. IND. ODA) 112

Deuxièmement, l’arrêt contient aussi l'argument suivant:

«De plus il ressort nettement du pacte que les Etats américains,
en élaborant cet instrument, ont entendu renforcer leurs engagements
mutuels en matière de règlement judiciaire. On en trouve aussi
confirmation dans les travaux préparatoires » (par. 46),

Cet argument ne semble pas correspondre à l'historique de la rédaction
du pacte de Bogota. Les événements qui ont précédé la conférence de
Bogota et l'examen minutieux des travaux préparatoires montrent qu'il
est difficile de conclure avec entière certitude que les Etats américains,
lorsqu'ils ont rédigé le pacte, avaient l’intention de renforcer la juridic-
tion de la Cour. Mon interprétation de «l’objet et [du] but» du pacte
peut, pour cette raison, différer de celle retenue par la Cour dans son
arrêt (ibid.). Un examen de l’historique du pacte appelle un exposé plus
détaillé (par. 8-13 ci-après).

Il

5. Je commencerai par examiner le sens à donner aux termes du pacte
de Bogota dans leur contexte. Tout d’abord, si, comme le suggère l’arrêt,
Particle XXXII est une clause indépendante, distincte de l’article XXXI
et s’ajoutant à ce dernier, qui confère une juridiction à la Cour conformé-
ment au paragraphe 1 de l’article 36 du Statut de la Cour, et si les deux
confèrent une juridiction à la Cour en vertu dudit article du Statut, on
peut se demander si l’intention implicite de l’arrêt n’est pas de dire que,
alors que tout différend d’ordre juridique relève de l’article XXXI,
d’autres différends — autrement dit ceux qui n’entrent pas dans les caté-
gories visées à l’article XX XI — relèveront aussi de la juridiction obliga-
toire de la Cour en vertu de l’article XXXII.

Certes, la compétence de la Cour s’étend à «tous les cas spécialement
prévus ... dans les traités et conventions en vigueur » (Statut, art. 36, par. 1),
et il y a bon nombre de traités bilatéraux et multilatéraux qui précisent que
certains genres de différends relèvent de la juridiction obligatoire de la
Cour. Néanmoins, est-il concevable que les Etats parties au pacte de
Bogota aient accepté d’une manière générale la compétence de la Cour
pour fous les «différends internationaux» (article II du pacte) quelle
qu’en soit la nature, sans spécifier le genre des différends? En dépit du
libellé du paragraphe 1 de l’article 36 du Statut selon lequel «la com-
pétence de la Cour s’étend à … tous les cas spécialement prévus ... dans
les traités et conventions en vigueur», l’idée de donner ainsi collecti-
vement carte blanche à la Cour a-t-elle jamais été juridiquement exprimée
en quelque occasion antérieure ?

Il faut ici faire une distinction entre la clause compromissoire type qui
par hypothèse, sinon explicitement, se limite à l’objet du traité en question
et une clause qui fait partie d’une convention générale de règlement des
différends. Dans ce dernier cas, si la clause prévoit le règlement judiciaire,

47
ACTIONS ARMÉES (OP. IND. ODA) 113

les Etats (comme dans le cas de l’acte général revisé de 1949 et de la
convention européenne de 1957) prennent soin de sauvegarder leur sou-
veraineté en spécifiant les genres de différends qu'ils accepteront de sou-
mettre au règlement judiciaire. En conséquence, quand j’examine l’inter-
prétation que donne la Cour de l’article XX XII du pacte de Bogota je me
sens tenu de poser la question suivante: y a-t-il jamais eu en fait un autre
traité ou convention qui comporte une obligation aussi générale d’ac-
cepter la juridiction de la Cour? Tel n’est certainement pas le cas.

Cela nous amène à une autre interprétation de l’article XXXII, à savoir
que ce dernier ne peut avoir de sens que si les conditions qui y figurent
restreignent la juridiction visée dans l’article précédent, soit l’ar-
ticle XXXI. Autrement dit, les parties peuvent porter devant la Cour les
différends visés à l’article XXXI sous réserve des conditions énoncées
dans l’article XXXII.

La version espagnole de la seconde phrase de l’article XXXII se lit
comme suit:

«La jurisdicciôn de la Corte quedara obligatoriamente abierta
conforme al inciso 1° del articulo 36 del mismo Estatuto »,

ce que l’on peut traduire littéralement en anglais comme suit:

«The jurisdiction of the Court will remain obligatorily available in
accordance with Article 36, paragraph 1, of the said Statute. »

Ce libellé peut à juste titre être interprété comme signifiant que la compé-
tence de la Cour dont il est fait mention dans l’article XXXII est la même
que celle dont parle l’article précédent, c’est-à-dire Particle XXXI, et
qu’elle est donc aussi subordonnée aux conditions prescrites dans ledit
article. Se référer à la version française du texte (voir arrêt, par. 45) pour
soutenir l'interprétation contraire ne me semble pas être acceptable.

6. La Cour se contente d’interpréter l’article XXXII comme signifiant
que la mention qui y est faite de la procédure de conciliation a simplement
pour objet d'indiquer que les parties peuvent saisir la Cour en cas d’échec
de cette procédure. La Cour reste silencieuse sur le fait étrange que, si ledit
article évoque l’échec occasionnel de la conciliation, il ne parle pas de
l’échec d’autres procédures pacifiques établies dans le pacte, telles que les
bons offices, la médiation ou l’enquête.

Il peut être utile d'examiner les traités comparables susmentionnés qui
prévoient un système général de règlement pacifique des différends.
L’acte général revisé de 1949 prévoit de manière claire et catégorique
l'obligation du règlement judiciaire, en stipulant que:

«Tous différends au sujet desquels les parties se contesteraient ré-
ciproquement un droit [et notamment un de ceux que mentionne le
paragraphe 2 de l’article 36 du Statut] seront ... soumis pour juge-
ment à la Cour internationale de Justice, à moins que les parties ne
tombent d’accord … pour recourir à un tribunal arbitral.» (Art. 17.)
(Nations Unies, Recueil des traités, vol. 71, p. 111.)

48
ACTIONS ARMÉES (OP. IND. ODA) 114

Il y a aussi une obligation parallèle d'utiliser la procédure de conciliation.
Tout différend de caractère non juridique qui n’est pas résolu par la conci-
liation sera porté devant un tribunal arbitral — et non devant la Cour
(art. 21).

La convention européenne de 1957 stipule que:

«Les Hautes Parties contractantes soumettront pour jugement à la
Cour internationale de Justice tous les différends juridiques relevant
du droit international ... et notamment ceux [qui sont visés au para-
graphe 2 de l’article 36]. » (Art. I.) (Nations Unies, Recueil des traités,
vol. 320, p. 245.)

Les différends qui ne relèvent pas d’un règlement judiciaire seront sou-
mis à la procédure de conciliation et les différends qui sont réputés être
de nature autre que juridique et qui n’ont pas été résolus par conciliation
seront soumis à la procédure arbitrale — et non à la Cour (art. 19).

Ces deux traités contiennent chacun un article unique prévoyant que
les différends d’ordre juridique seront obligatoirement portés devant la
Cour et sont sans aucun doute considérés comme étant des «traités et
conventions en vigueur » au sens du paragraphe 1 de l’article 36 du Statut,
où sont «spécialement prévulels » «toutes les affaires» auxquelles «la
compétence de la Cour s’étend ». En outre, le recours à la conciliation est
obligatoire pour les cas qui ne relèvent pas de la juridiction obligatoire de
la Cour et, si la conciliation échoue, obligation de l’arbitrage demeure.

S’il n’y a pas d’obligation de recourir à la conciliation avant de saisir la
Cour, pourquoi le pacte de Bogota aurait-il dû mentionner simplement
les cas occasionnels où la conciliation échoue? Ne faudrait-il pas plutôt
interpréter l’article XX XII comme signifiant que le recours à la procédure
de conciliation est une condition préalable à la saisine obligatoire de la
Cour en vertu du pacte de Bogota?

7. Je ne me hasarde pas à prétendre que cette interprétation du pacte de
Bogota est la seule valable, parce qu’il se pourrait aussi qu’elle ne paraisse
pas entièrement convaincante dans le contexte général du pacte. Cela
tient à ce que la condition du recours à la conciliation avant une saisine de
la Cour ne semble pas entièrement compatible avec la soumission à la
Cour des différends d’ordre juridique, même si l’on tient compte des deux
autres traités généraux de règlement des différends, comme on l’a vu plus
haut. Il se pourrait bien que l’on trouve un indice pour résoudre ce para-
doxe du pacte en examinant le processus dans le cadre duquel le système
du règlement pacifique des différends — le concept d’un règlement judi-
ciaire en parallèle avec la procédure de conciliation — avait évolué
jusqu’en 1948 au sein des Etats américains et le processus dans le cadre
duquel le pacte a été rédigé à la conférence de Bogotä. Cela montrera aussi
qu’il n’existait, ni dans l’un ni dans l’autre de ces processus, la moindre
intention de prescrire dans un traité, d’une manière générale, la juridic-
tion obligatoire de la Cour permanente ou de la présente Cour, qu’il
s'agisse de différends d’ordre juridique ou non — et encore moins pour
ces deux types de différends.

49
ACTIONS ARMEES (OP. IND. ODA) 115
Ul

8. Ala conférence de conciliation et d’arbitrage réunie à Washington
en janvier 1929, vingt Etats américains ont signé deux traités : la conven-
tion générale de conciliation interaméricaine et le traité général d’arbi-
trage interaméricain. Les Etats parties au premier de ces traités étaient
convenus «de soumettre à la procédure de conciliation ... toutes contro-
verses, de quelque nature que ce soit ... qu’il n’aurait pas été possible de
régler par la voie diplomatique » (art. 1). Le deuxième traité prévoyait l’ar-
bitrage obligatoire pour

«tous les différends de caractère international [surgissant] par le fait
de la réclamation d’un droit ... qu’il n’a pas été possible de régler par
la voie diplomatique et qui est de nature juridique, vu qu’elle est sus-
ceptible d’une décision basée sur l’application des principes du
droit» (art. 1).

Pourtant, dans aucun de ces traités il n’est question de porter des diffé-
rends devant la Cour permanente de Justice internationale, laquelle exis-
tait déjà depuis 1922 (en 1948 le premier de ces traités était en vigueur à
l'égard de dix-huit Etats et le deuxième à l’égard de seize Etats).

En mars 1944 le comité juridique de l’Union panaméricaine a proposé
un projet de traité pour la coordination des accords de paix interaméri-
cains, qui fondait en un instrument unique les différents traités antérieurs
(comité juridique interaméricain, Recommendations and Reports, Official
Documents, 1942-1944, p. 53); il a aussi rédigé le projet d’un autre traité
concernant les procédures pacifiques (ibid., p. 69). Il a été proposé que les
Etats parties déclarent que

«le règlement des différends ou controverses de toutes sortes qui
pourront s’élever entre eux sera effectué exclusivement à l’aide des
moyens pacifiques sanctionnés par le droit international » (art. I)

et qu’ils s’obligent à soumettre à l’arbitrage tous les différends au sens du
traité d’arbitrage de 1929 qu'ils n’auraient pu régler, non seulement par la
diplomatie, mais aussi par la médiation (art. VI). Le projet de traité propo-
sait encore, au lieu du recours à l’arbitrage, que les Etats intéressés portent
l'affaire

«d’un commun accord ... devant une cour de justice internationale
conformément aux termes d’un traité auquel ils seraient tous deux
parties ou la soumettent a la procédure d’enquéte et de conciliation
définie dans le présent traité» (art. VIT).

Parallèlement, le projet de traité prévoyait l’obligation de recourir à la

procédure de conciliation pour tous les différends qu’il n’aurait pas été

possible de régler par des négociations directes, par la médiation ou par la

procédure arbitrale (art. XIII). Dans son rapport joint au projet le comité
juridique déclarait ce qui suit:

«Le comité juridique estime qu’il conviendrait de placer au pre-

mier plan la procédure d’arbitrage et de recommander de l’envisager

50
ACTIONS ARMÉES (OP. IND. ODA) 116

comme le meilleur moyen de régler les différends d’ordre juridique
qui n’auraient pu être réglés par des négociations diplomatiques.
Une autre solution que la procédure arbitrale seraït celle d’un règle-
ment par voie judiciaire quand les Etats qu’oppose le différend sont
parties à un traité qui prévoit un tel règlement pour les différends
d'ordre juridique et sont d’accord pour recourir à cette procédure.
D'autre part, bien que le comité reconnaisse que l’arbitrage et le
règlement par voie judiciaire constituent en principe les procédures
appropriées pour régler les différends juridiques, il semblerait dé-
raisonnable de dénier aux parties le droit de recourir à la concilia-
tion pour régler ce genre de différends si elles s’accordent à préférer
une telle procédure plus souple...

L’arbitrage est donc obligatoire pour tous les différends d’ordre
juridique que les parties ne préférent pas, en vertu d’un accord mu-
tuel, régler par la procédure judiciaire ou la conciliation...» (Recom-
mendations and Reports, Official Documents, 1942-1944, p. 89-90.)

Alors que la fin de la guerre était en vue, les Etats américains ont en-
voyé des représentants à Chapultepec en février-mars 1945 pour parti-
ciper 4 la conférence interaméricaine sur les problémes de la guerre et de
la paix. La conférence a recommandé au comité juridique interaméricain
la «préparation immédiate d’un projet de «système interaméricain de
paix» pour coordonner les accords continentaux relatifs à la prévention
des différends et à leur règlement pacifique » (The International Confer-
ences of American States, Second Supplement, 1942-1954, p. 101). Le co-
mité juridique a, en conséquence, élaboré un tel projet (Comité Juridico
Interamericano, Recomendaciones e Informes, Documentos Oficiales,
1945-1947, p. 49; le texte anglais a été fourni par l'OEA) qui prévoyait que
les Etats parties seraient convenus de recourir en tout temps à des procé-
dures pacifiques (art. I). Au cas où surgirait un différend insusceptible
d’être réglé au moyen de négociations directes suivant les voies diploma-
tiques ordinaires, les Etats parties reconnaitraient l’obligation d'utiliser
les procédures régionales interaméricaines, telles que la médiation, l’en-
quête et la conciliation, l'arbitrage, la procédure judiciaire, ou les consul-
tations interaméricaines (art. IT). De plus, les Etats parties devraient:

«reconnaître qu’il convient de soumettre soit à l’arbitrage, soit à la
procédure judiciaire, tous les différends susceptibles de s’élever entre
eux qui présenteraient un caractère juridique parce qu'ils pourraient
être résolus par l'application de principes de droit» (art. XVIT).

Le texte a été transmis aux gouvernements américains pour qu’ils présen-
tent des observations. Certains gouvernements ont envoyé des observa-
tions sur le projet (Novena Conferencia Internacional Americana, Actas y
Documentos, vol. IV, p. 25-35); parmi celles-ci figuraient des propositions
du Honduras et du Mexique qui préconisaient en plus le concept de la
«saisine de la Cour internationale de Justice».

51
ACTIONS ARMÉES (OP. IND. ODA) 117

9. Après la fin de la seconde guerre mondiale, la conférence interamé-
ricaine pour la paix et la sécurité continentales (Rio de Janeiro) s’est
réunie en août-septembre 1947 et a recommandé que, lors de la neuvième
conférence internationale des Etats américains qui allait se tenir à Bogota,

«on étudie, en vue de les approuver, des institutions capables d’as-
surer la mise en œuvre effective d’un système pacifique de sécurité
et, notamment, l’arbitrage obligatoire pour tout différend qui risque
de compromettre la paix et ne présente pas un caractère juridique»
(The International Conferences of American States, Second Supple-
ment, 1942-1954, p. 154).

En conséquence, le comité juridique interaméricain a rédigé le « Projet de
système interaméricain de paix » pour le soumettre aux représentants à la
conférence de Bogotä (Actas y Documentos, vol. IV, p. 6; le texte français
figure sous la cote CB-6-F des documents de l’Union panaméricaine).
Ce projet a donc été établi pour servir de base à un nouveau traité qui
devait être adopté à Bogota. Les articles XXXI et XXXII du pacte de
Bogota, qui sont pertinents dans la présente affaire et auxquels l’arrêt se
réfère, proviennent des dispositions de ce projet de 1947, dont voici le
texte:

«Partie IV. Procédure d'arbitrage

Article XVII

Les Hautes Parties contractantes s’obligent à soumettre à l’arbi-
trage les différends de tout ordre, juridique ou non, qui ont surgi ou
pourraient surgir entre elles par la suite et qui, de l’avis de l’une
d’elles, ne pourraient être résolus par les voies diplomatiques, ni par
les procédures de médiation ou d’enquête et de conciliation.

Article XVIII

Nonobstant les dispositions de l’article précédent, il est reconnu
que les parties, si elles sont d’accord pour le faire, pourront soumettre
leur différend à la Cour internationale de Justice après avoir préala-
blement accepté sa juridiction obligatoire en vertu de l’article 36 du
Statut.

Les différends auxquels s’applique le présent article sont ceux qui
portent sur les objets suivants:

a) l'interprétation d’un traité;

b) toute question de droit international;

c) l'existence de tout fait qui, s’il était établi, constituerait la viola-
tion d’un engagement international ;

d) la nature ou l’étendue de la réparation qui découle de la rupture
d’un engagement international. »

52
ACTIONS ARMÉES (OP. IND. ODA) 118

Le rapport joint au projet de 1947 explique les idées sur lesquelles se
fondent les dispositions de ce projet:

«24, La partie IV du projet, relative à la procédure d'arbitrage,
précise ce qui suit:
1. Pourquoi l'arbitrage est établi pour toutes les catégories de ques-
tions. D’où l’on déduit que les questions d’ordre juridique, comme
celles qui ne présentent pas ce caractère, relèvent dudit arbitrage.
2. Pourquoi l'arbitrage est obligatoire dans tout différend qui n’a pas
été réglé par les procédures de la médiation ou de l’enquête et de la
conciliation. En conséquence, si pour une raison quelconque ces pro-
cédures ne mettent pas fin au différend, celui-ci devra inévitablement
être soumis à l’arbitrage...

25. L'article 18 permet aux parties, si elles sont d’accord, de sou-
mettre à la Cour internationale de Justice les différends énumérés à
l’article 36 de son Statut, pourvu qu’elles aient préalablement ac-
cepté sa juridiction obligatoire.

L’arbitrage reste donc la règle générale pour ce genre de diffé-
rends. Toutefois, d’un commun accord, les parties ont la faculté de
saisir la Cour. À défaut d’un tel accord, la procédure d’arbitrage
prévue dans le traité est obligatoire...» (Actas y Documentos, vol. IV,
p- 20.) :

M. Charles G. Fenwick, directeur du département juridique et des or-
ganismes internationaux de l’Union panaméricaine, a fait une compa-
raison analytique entre les textes de 1945 et de 1947 dans un mémorandum
datant de janvier 1948 (ibid., vol. IV, p. 35-39):

«5. Ala différence du projet de 1945, le projet de 1947 présenté
par le comité juridique établit arbitrage comme la procédure ultime
et définitive qu’il faut suivre dans tous les cas... La modification fon-
damentale introduite dans le projet de 1947 figure à l’article XVII,
qui concerne la procédure d’arbitrage. Les Hautes Parties contrac-
tantes s’obligent à soumettre à l'arbitrage tous les différends de
quelque nature que ce soit, juridiques ou non, dès lors que, de l’avis
de l’une des parties, ils n’ont pu être résolus par aucune des pro-
cédures de médiation, d’enquête ou de conciliation définies dans
les articles précédents. Ainsi le comité juridique s’est-il efforcé de
prévoir une procédure ultime et définitive susceptible d’assurer le
règlement de tous les différends, qu’ils soient d’ordre politique ou
juridique.»

Les trois points suivants peuvent être considérés comme caractéris-
tiques du projet de 1947. Premièrement, les Etats membres conviennent
en termes généraux de recourir aux bons offices et à la médiation, à l’en-
quête et à la conciliation, ainsi qu’à l'arbitrage et à la procédure judiciaire;
deuxièmement, les Etats membres s’obligent à soumettre à l'arbitrage tous
les différends de tout ordre, juridiques ou non, qu’il n’a été possible
de régler ni par des moyens diplomatiques, ni par les procédures de

53
ACTIONS ARMÉES (OP. IND. ODA) 119

la médiation, de l’enquête et de la conciliation; troisièmement, nonobs-
tant l’obligation de recourir à l'arbitrage, il est reconnu, comme l’in-
dique l’article XVIII, qui se rattache à l’article précédent, que les Etats
membres peuvent soumettre à la Cour internationale de Justice les
différends énumérés au paragraphe 2 de l’article 36 de son Statut. Cela
n’est possible que si les parties sont «d’accord pour le faire» et si elles
ont «préalablement accepté sa juridiction obligatoire en vertu de l’ar-
ticle 36 du Statut» (art. XVIII).

Le projet de 1947 n’indiquait donc d’aucune manière que les Etats amé-
ricains seraient tenus de se soumettre au règlement obligatoire des diffé-
rends par la Cour internationale de Justice, que ce soit en vertu du premier
ou du deuxième paragraphe de l’article 36 du Statut.

10. Tant avant que pendant la conférence de Bogota, un certain
nombre d’Etats ont soit présenté des observations sur le texte de 1947 du
comité, soit proposé des amendements (Actas y Documentos, vol. IV,
p. 39-79). En ce qui concerne le règlement judiciaire, le Brésil et le
Mexique ont fait des propositions après le début de la conférence. Le pre-
mier a proposé de remanier le libellé de l’article XVIII pour prévoir que
l'obligation d’arbitrage ne porterait pas atteinte au droit de saisir directe-
ment la Cour internationale de Justice dans les affaires pour lesquelles
les deux parties auraient accepté sa juridiction obligatoire et dans les cas
où le différend serait soumis d’un commun accord à la décision de la
Cour. Le deuxième a proposé que la procédure judiciaire soit engagée
dans les affaires pour lesquelles les parties auraient préalablement
accepté la juridiction obligatoire de la Cour internationale de Justice et
que, sauf dans le cas du recours à la procédure judiciaire, l’obligation
d'arbitrage subsiste pour les différends de tout ordre, juridiques ou non,
qui ne pourraient être résolus par les voies diplomatiques, ni par aucune
autre procédure pacifique. Le 22 avril, pendant la dernière phase
de la conférence, le Honduras a proposé encore un projet de résolution
sur la juridiction de la Cour internationale de Justice, d’après lequel
la conférence de Bogotä se contenterait de recommander que les Etats
américains formulent et déposent, le plus tôt possible, des déclarations
en vertu de la clause facultative du Statut de la Cour.

Cependant, aucune de ces propositions présentées par divers gouverne-
ments n’indiquait d'aucune manière que le futur traité deviendrait Iui-
même un traité conférant à la Cour une juridiction obligatoire en vertu du
paragraphe 1 de l’article 36 du Statut.

*

11. J'ai maintenant examiné comment les Etats américains ont traité la
question du règlement judiciaire des différends parallèlement à la procé-
dure d’arbitrage et de conciliation lors du processus qui a abouti à la
conférence de Bogota en 1948 et j’ai montré qu’à cette époque on ne son-
geait absolument d’aucune manière à attribuer une compétence obliga-
toire soit à la Cour permanente, soit à la Cour actuelle; je voudrais main-

54
ACTIONS ARMÉES (OP. IND. ODA) 120

tenant me reporter à l’histoire de la rédaction des dispositions du pacte
de Bogotä de 1948 qui, en fonction de leur teneur, pourraient permettre
à la Cour de justifier la conception de la juridiction obligatoire de la
Cour internationale de Justice. De fait, comme l’indique la Cour, les tra-
vaux préparatoires

«doivent … être utilisés avec prudence, car les différents stades de la
rédaction des textes lors de la conférence de Bogota n’ont pas tous
fait l’objet de procès-verbaux détaillés » (arrêt, par. 37).

Le lecteur peut bien s’étonner de la façon dont certains textes utilisés
dans le projet de 1947 ont disparu tout d’un coup sans laisser de trace,
tandis que de nouveaux textes ont été incorporés au pacte de 1948 sans
débat de fond. La description faite à cet égard dans l’arrêt (par. 46) ne
semble pas être complète. J’essaierai de rechercher comment le texte a
évolué à la conférence de Bogotä, tel que cela ressort des travaux pré-
paratoires.

12. En principe, la question du règlement pacifique des différends a été
renvoyée à la commission III, qui a commencé ses travaux le 2 avril (Novena
Conferencia Internacional Americana, Actas y Documentos, vol. IV,
p. 98). Celle-ci à son tour a confié le travail à la sous-commission III-A, qui
comprenait les représentants de tous les Etats participants. Par la suite la
commission III ne s’est pas réunie avant le 27 avril, date de sa deuxième
séance (ibid., p. 106). Lors des trois premières séances de la sous-commis-
sion III-A, tenues du 7 au 9 avril (ibid. p. 222-229), il y a eu une discussion
générale à laquelle ont pris part quelques représentants. Cette sous-com-
mission a ensuite ajourné ses travaux pendant deux semaines et, lors de sa
quatrième et dernière séance, le 24 avril, elle s’est divisée en trois groupes
de travail (ibid., p. 230). La sous-commission III-A ne s’est plus réunie
après cette date. Il n’existe pas de comptes rendus des groupes de travail,
mais il existe un rapport du premier groupe de travail chargé d’étudier les
normes générales du système interaméricain de paix (ibid., p. 80), qui
traite de la première partie («Obligation générale de régler les différends
par des procédures pacifiques ») du projet de 1947 ainsi que du chapitre IT
(«Règlement pacifique des différends») du projet de charte constitutive.

La commission ITI a débattu de la question à ses deuxième, troisième et
quatrième séances, les 27 et 28 avril (ibid., p. 106-220). L’examen de la
partie IV («Procédure d’arbitrage ») a commencé à sa troisième séance,
dans l'après-midi du 27 avril. L'arrêt de la Cour déclare, à ce sujet,

«qu’au cours de cette séance le représentant de la Colombie a pré-
senté à la commission, dans ses grandes lignes, le système que pro-
posait la sous-commission qui avait élaboré le projet. Cette sous-
commission estimait que «la principale procédure de règlement
pacifique des différends entre les Etats américains devait être la
procédure judiciaire devant la Cour internationale de Justice»
(par. 46).

En réalité, le président de la commission III a demandé au représentant

55
ACTIONS ARMEES (OP. IND. ODA) 121

de la Colombie de présenter les travaux des groupes de travail institués
le 24 avril. Le représentant de la Colombie n’était lui-même qu’un des
membres du troisième groupe de travail qui était chargé des parties IV,
V et VI («Procédure d'arbitrage », « Procédure de règlement judiciaire»
et « Dispositions finales»). Ce groupe de travail, qui était composé des
représentants de l’Argentine, du Brésil, de la Colombie, du Honduras,
des Etats-Unis d'Amérique, du Mexique et de l’'Uruguay, n’a pas laissé
de documents officiels. Le représentant de la Colombie commença à pré-
senter les travaux de la sous-commission III-A. Cet organe n’avait ni
préparé de projet ni pris aucune position, mais un débat général, comme
on l’a vu, avait eu lieu tout au début (entre le 7 et le 9 avril) entre plusieurs
représentants. Avant de se séparer, ceux-ci avaient réparti le travail
entre trois groupes de travail. Il est bien possible, du moins à la lecture de
la déclaration du président de la commission ITI, que les groupes de
travail aient rédigé quelques articles.

Le passage susmentionné de la déclaration du représentant de la
Colombie, tel qu’il est cité dans l’arrêt, était suivi de l’observation ci-
après:

«pour cette raison [la sous-commission] a établi la quatrième partie
du projet, qui définit les règles afférentes à cette procédure. En même
temps, elle a décidé que la procédure d'arbitrage serait une procé-
dure supplétive, subsidiaire, destinée à être mise en œuvre dans les
cas où la procédure judiciaire ne pourrait aboutir à un résultat.»
(Actas y Documentos, vol. IV, p. 156.)

Le représentant de la Colombie se référa à la proposition susmentionnée
que le Honduras avait faite quelques jours auparavant puis indiqua quels
étaient les Etats américains qui avaient «signé » ou «ratifié » des déclara-
tions conformes à la clause facultative. Malgré ce qu’a dit le représentant
de la Colombie (et malgré ce qui est cité dans l’arrêt), il semble s’être
borné à rendre compte des observations formulées par les représentants
lors des premières réunions de la sous-commission ITI-A. UJ passa ensuite
à des questions, telles que celle de la «réserve de compétence nationale»,
qui sont sans intérêt direct en l’espèce. Il acheva son intervention en évo-
quant le système général de règlement pacifique des différends. Il n’avait
pas l'intention d’examiner les projets d’articles XVII et XVIII, et il ne l’a
pas fait.

L’examen du premier article de la partie IV du projet, à savoir le projet
d’article XVII, a commencé bien plus tard, lorsque la commission III a
pris la décision de poursuivre sa séance durant l'après-midi plutôt que de
la remettre au jour suivant. Le texte du projet d’article XVII, qui fut donc
présenté le 27 avril, est rédigé ainsi:

«Conformément à l’article 36 du Statut de la Cour internationale
de Justice, les Hautes Parties contractantes en ce qui concerne tout
autre Etat américain déclarent reconnaître comme obligatoire de
plein droit, et sans convention spéciale tant que le présent traité

56
ACTIONS ARMÉES (OP. IND. ODA) 122

restera en vigueur, la juridiction de la Cour sur tous les différends
d’ordre juridique surgissant entre elles et ayant pour objet:

a) l'interprétation d’untraité;

b) toute question de droit international;

c) l’existence de tout fait qui, s’il était établi, constituerait la viola-
tion d’un engagement international; ou

d) la nature ou l’étendue de la réparation qui découle de la rupture
d’un engagement international...» (Actas y Documentos, vol. TV,
p. 161.)

Le libellé de ce texte était tout à fait différent de celui de l’article XVIII du
projet de 1947. On ne sait ni qui l’a rédigé ni quand il a été rédigé, mais il
paraît probable qu’il s'agissait d’une des questions dont s’occupait le
groupe de travail de sept représentants, mentionné plus haut. On ignore
pourquoi ce nouveau texte a été rédigé en des termes si différents de ceux
du projet de 1947.

La manière dont la commission III a mené ses travaux relatifs à cet ar-
ticle est pleinement expliquée dans l’arrêt (par. 37) et ne semble pas exiger
d’autres explications, sauf pour rappeler que la proposition de remplacer
les mots «tout autre Etat américain» par «tout autre Etat membre de
l'Organisation» a été «adoptée» (Actas y Documentos, vol. II, p. 162).
La relation faite dans l’arrêt des déclarations des représentants des
Etats-Unis d’ Amérique, du Mexique, de la Colombie, de l’Equateur et du
Pérou (par. 37) est tout à fait exacte. Cependant, il peut être intéressant
de signaler que, comme les travaux préparatoires l’indiquent clairement,
le texte du projet d’article XVII n’a pas été officiellement «adopté», ni
soumis à un vote, bien que l'inclusion d’un article supplémentaire ait été
«rejetée». :

En ce qui concerne le projet d’article XVIII (dont le texte a dû être
distribué avec l’article XVII, mais qui n’a pas été inclus dans les travaux
préparatoires), la commission III a décidé que cette disposition serait
examinée par le groupe de travail le lendemain (Actas y Documentos,
vol. I, p. 167). Ce jour-là, le 28 avril, la commission III a reçu le rap-
port du groupe de travail qui proposait de rédiger le texte en ces termes:

«Lorsque la procédure de conciliation établie précédemment,
conformément à ce traité ou par la volonté des parties, n’a pas abouti
à une solution et que ces dites parties n’ont pas convenu d’une procé-
dure arbitrale, l’une quelconque d’entre elles aura le droit de porter la
question devant la Cour internationale de Justice de la façon établie
par l’article 40 de son Statut. La compétence de la Cour restera obli-
gatoire, conformément au paragraphe 1 de l’article 36 du même
Statut.» (Ibid. p. 171.)

Ce texte, très différent de celui de 1947, semble aussi s’écarter du texte de
la veille, car un membre du groupe de travail (le représentant du Brésil) a
dit que le projet d’article XVIII avait été remplacé par ce nouveau texte.

57
ACTIONS ARMÉES (OP. IND. ODA) 123

Aucun délégué ne s’est prononcé en faveur du nouveau texte, et il n’y a
pas eu de discussion. Les mots «n’a pas abouti à une solution» ont été
remplacés par «n’aboutit pas à une solution» sur la suggestion de la
Colombie. Le texte ainsi modifié a été «adopté» par neuf des quatorze
représentants présents (treize Etats et l’Union panaméricaine) (Actas y
Documentos, vol. II, p. 171).

13. Le texte du systéme interaméricain de réglement pacifique (ibid.,
p. 83), tel qu’il a été adopté par la commission III, a alors été transmis à la
commission de coordination et au comité de rédaction. La commission de
coordination s’est réunie à cing reprises entre le 26 avril et le 1° mai (ibid.
p. 435-590) et a examiné le texte du systéme interaméricain de réglement
pacifique à sa quatrième séance, le 29 avril (ibid., p. 538). Le titre en a été
modifié comme suit : «Traité américain de règlement pacifique. » Les pro-
jets d’articles ont été renumérotés mais il n’y a pas eu de discussion de
fond sur les textes qui nous intéressent. Le comité de rédaction n’a pas
laissé de trace écrite de ses travaux autre qu’un rapport très bref de carac-
tère général, qui ne nous dit rien (ibid., p. 591).

Le pacte de Bogotä a été adopté par acclamation à la séance plénière du
30 avril, sans autre discussion (Actas y Documentos, vol. I, p. 234). Le texte
définitif du pacte de Bogota différait du texte adopté par la commis-
sion III en ce que les expressions «conformément à l’article 36 du Statut
de la Cour internationale de Justice» et «en ce qui concerne tout autre
Etat membre de l'Organisation» dans l’article XXXI (ancien projet
darticle XVID ont été remplacées par «conformément au paragraphe 2
de l’article 36 du Statut de la Cour internationale de Justice » et «en ce qui
concerne tout autre Etat américain ».

14. Je viens de montrer que le processus qui a conduit à la rédaction des
dispositions des articles XXXI et XXXII (les anciens articles XVII
et XVIII du projet de 1947) à la conférence de Bogota reste un mystère.
A la différence des dispositions étroitement liées entre elles des arti-
cles XVII et XVIII du projet de 1947, les nouveaux textes des ar-
ticles XVII et XVIII soumis à la commission III de la conférence (dont
les auteurs et coauteurs sont inconnus) semblent étre de nature tout a
fait distincte. Aucun délégué à la conférence n’a jamais émis l’idée que
les dispositions du projet vaudraient acceptation de la juridiction de la
Cour et viseraient des cas dans lesquels la Cour pourrait être saisie direc-
tement. On ne comprend guère comment le concept inclus dans les ar-
ticles XVII et XVIII du projet de 1947, celui de l’arbitrage obligatoire ou
de la saisine de la Cour avec l’accord des parties, en est venu à être rem-
placé par les nouveaux articles XXXI et XXXII du pacte, respective-
ment.

Une chose est claire, c’est que, comme l’arrêt l’indique à juste titre
(par. 37), alors même que certains délégués ont appelé l’attention de
la conférence sur les interprétations possibles de la nouvelle version du
projet d'article XVII (devenu l’article XXXT), les autres délégués n’en
ont pas discuté plus avant et un nouveau libellé proposé pour le projet
d'article XVIII (devenu l’article XXXII) n’a même pas été examiné. Les

58
ACTIONS ARMÉES (OP. IND. ODA) 124

délégués des Etats américains se sont réunis en 1948 à Bogotä avec le
noble but de régler les différends internationaux par des moyens paci-
fiques. Mais ce qu'ils attendaient de la Cour reste un mystère. Cela me
conduit à conclure que l'interprétation que donne la Cour de «l’objet
et [du] but» du pacte n’est pas étayée de manière suffisante.

IV

15. En conclusion, j'aimerais ajouter les observations suivantes. Il est
certainement possible pour des Etats d’assumer conjointement l’obliga-
tion d’accepter la juridiction de la Cour sur certains types de différends,
en vertu du paragraphe 1 de l’article 36 du Statut, et ils peuvent aussi dé-
clarer conjointement qu’ils reconnaissent la juridiction de la Cour sur
tous les différends d’ordre juridique, comme le prévoit le paragraphe 2 de
l'article 36. Dans le cas des traités généraux de règlement des différends,
l'acceptation de la juridiction de la Cour sur les différends d’ordre juri-
dique au titre du paragraphe 1 de l’article 36 du Statut peut être assimilée,
en réalité, à l’acceptation de la juridiction en vertu du paragraphe 2 de
l’article 36. Une telle obligation doit toutefois être assumée de manière
indiscutable. Par exemple, comme on l’a déjà indiqué, l’acte général re-
visé de 1949 pour le règlement pacifique des différends internationaux
prévoit que les différends «seront soumis pour jugement » à la Cour et la
convention européenne de 1957 pour le règlement pacifique des diffé-
rends stipule que les parties «soumettront [les différends] pour jugement
à la Cour».

Il est indéniable que les parties à ces deux traités acceptent la juridic-
tion de la Cour dans les limites du paragraphe 2 de l’article 36 du Statut,
bien qu’il reste à savoir si les instruments constituant une déclaration d’ac-
ceptation de la juridiction de la Cour n’auraient pas dû être remis au
Secrétaire général de l'Organisation des Nations Unies, conformément
au paragraphe 4 de l’article 36 du Statut, ou si on ne peut pas considérer
que le simple enregistrement des traités en question au Secrétariat de
l'Organisation des Nations Unies, conformément à l’article 102 de la
Charte des Nations Unies, peut se substituer à la condition prescrite
par ce paragraphe du Statut.

J'hésite à assimiler le pacte de Bogota à ces deux traités pour les raisons
suivantes : premièrement, comme je l’ai expliqué plus haut, l’existence de
l’article XXXII complique le système de règlement pacifique du pacte car
cet article, en raison de sa teneur ambiguë, jette un doute sur l'intention
des parties d’accepter la juridiction obligatoire de la Cour. Deuxième-
ment, à la différence des deux autres traités généraux de règlement des
différends, le pacte de Bogota, bien qu’il stipule une obligation générale
de régler les différends internationaux, ne prévoit pas le recours à une pro-
cédure particulière, à l'exception de la saisine de la Cour dans certains
cas, et le choix des procédures de règlement pacifique doit donc être fait
conjointement par les parties. Troisièmement, et cela est encore plus im-

59
ACTIONS ARMÉES (OP. IND. ODA) 125

portant, il ressort clairement de ce qui a été dit qu'aucun délégué à la
conférence de Bogota n’a jamais exprimé la volonté de son pays de
conférer une juridiction obligatoire à la Cour en vertu du futur traité mais
que certains représentants étaient conscients des implications possibles
du texte qui allait être adopté. On peut donc dire que le texte actuel du
pacte ne donne finalement pas d'indication claire sur l’intention réelle des
parties.

16. La Cour permanente de Justice internationale, que cite l’arrêt de la
Cour (par. 16), a mentionné

«[le] fait que sa juridiction [celle de la Cour] est limitée, qu’elle se
fonde toujours sur le consentement du défendeur et ne saurait sub-
sister en dehors des limites dans lesquelles ce consentement a été
donné...» (affaire des Concessions Mavrommatis en Palestine, 1924,
C.P.JI. série À n° 2, p. 16).

Elle a aussi déclaré:

«C’est toujours l’existence d’une volonté des Parties de conférer
juridiction à la Cour, qui fait l’objet de l’examen de la question de
savoir s’il y a compétence ou non.» (Affaire de l’Usine de Chorzow,
compétence, arrêt n° 8, 1927, C.P.J.I. série À n° 9, p. 32.)

La Cour actuelle a accepté la validité de ce principe dans l'affaire de
l’Interprétation des traités de paix lorsqu'elle a déclaré que «le consente-
ment des Etats parties à un différend est le fondement de la juridiction de
la Cour en matière contentieuse» (C.J. Recueil 1950, p. 71). La Cour,
dans l’affaire de l’ Or monétaire pris à Rome en 1943 (question préliminaire,
arrêt, CLLJ. Recueil 1954, p. 32), s’est référée à «un principe de droit inter-
national bien établi et incorporé dans le Statut, à savoir que la Cour ne
peut exercer sa juridiction à l’égard d’un Etat si ce n’est avec le consente-
ment de ce dernier». Plus récemment, le principe fondamental men-
tionné dans l’affaire de 1950 a été réaffirmé à l’occasion de la Demande en
revision et en interprétation de l'arrêt du 24 février 1982 en l'affaire du Pla-
teau continental (Tunisie/Jamahiriya arabe libyenne) (Tunisie c. Jamahi-
riya arabe libyenne)(C.LJ. Recueil 1985, p. 216).

En résumé, on ne saurait trop mettre l’accent sur l’importance primor-
diale de l’expression de l’acceptation de la juridiction de la Cour, qui est
toujours nécessaire pour que la Cour puisse connaitre d’une affaire, carla
tâche première et fondamentale de la Cour est toujours de déterminer l’in-
tention des parties. Je doute qu’on ait accordé à ce point toute l’impor-
tance qu’il mérite.

{Signé) Shigeru ODA.

60
